Ostrolenk                               845 Third Avenue
                                        New York, New York 10022
                                        212.596.0500 / 212.382.0700
                                                                        Partners
                                                                        Samuel H. Weiner
                                                                                               Attorneys
                                                                                               Martin J. Beran
                                                                                                                    *DC Bar
                                                                        Robert C. Faber        George Brieger
Faber LLP                               Fax 212.382.0888
                                        www.ostrolenk.com
                                        email@ostrolenk.com
                                                                        Max Moskowitz
                                                                        James A. Finder
                                                                                               Richard J.Danyko
                                                                                               Mark A. Farley
                                                                                                                    **Connecticut Bar



Intellectual Property Law                                               William O. Gray, III   Marian E. Fundytus
                                                                        Kourosh Salehi**       Paul Grandinetti*
                                                                        Michael F. Hurley      Sean P. McMahon
                                                                        Charles C. Achkar      Ariel S. Peikes



                                                                      December 23, 2019

                VIA ECF
                Hon. Pamela K. Chen
                United States District Court
                Eastern District of New York
                225 Cadman Plaza East
                Brooklyn, New York 11201

                            Re:    Home It, Inc. v. Wen et al
                                   Case No.: 1:19-cv-07070 (MKB)(VMS)

                Dear Hon. Judge Chen:

                            As requested by the Court, enclosed herewith are copies of the following
                documents:
                     (1) Home It’s communications to Defendant Wen at the email address provided by
                            Wen to Amazon; and
                     (2) The relevant excerpt from testimony to the U.S. Senate’s Judiciary Committee
                            from Professors Barton Beebe and Jeanne Fromer, dated December 3, 2019.


                                                                      Respectfully submitted,

                                                                      /s/Ariel Peikes
                                                                      Max Moskowitz
                                                                      Ariel Peikes
                                                                      OSTROLENK FABER LLP
                                                                      845 Third Avenue
                                                                      New York, New York 10022
                                                                      Telephone: (212) 596-0500
                                                                      Facsimile: (212) 382-0888
                                                                      E-mail: mmoskowitz@ostrolenk.com
                                                                                apeikes@ostrolenk.com
                Enc.
                cc: Counsel for Defendant Trynow (via email: haoyichen@archlakelaw.com)
                     Defendant Wen (via email: bzkjuk@126.com, 305813391@qq.com)



                {02489480.1}
